Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 4, 5, 7, 12, 13, 14, 15, 18, 21 are amended.  Claims 4-10, 12-23 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/7/2021, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 4-10, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 4, the prior art fails to teach or render obvious at least one system identifying device positioned adjacent the corresponding egress and producing a system identifying signal which is received by the mobile user device whenever the mobile user device is located proximate the space defined by the corresponding egress; wherein, upon receiving the system identifying signal, the mobile user device uses the system identifying information to initiate a process to automatically associate the mobile user device with the computer system; and wherein, upon association, content presented on the mobile user device display screen is sharable via the display screen in the space defined by the corresponding egress.
Claims 13 and 18 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sushkove et al. (US 8224351) teaches a computer-implemented method for identifying proximity of a mobile computing device to another mobile computing device, the method comprising: determining, by a computing system, that a set of mobile computing devices are geographically proximate to a first mobile computing device based at least in part on identifying that each of the mobile computing devices in the set received a first type of signal from an emitting device for which the first mobile computing device also received the first type of signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616